Order unanimously affirmed, without prejudice to a proper and legally sufficient petition. Memorandum: The- petition alleges that. Joseph Plunkett, and William Quinlan, witnesses for the People, testified that the defendant had exclusive control of the bodily injury files of the Buffalo Insurance, Company. He alleges that this testimony was false and that the District Attorney knew that it was false from the testimony given at a former trial,, hut that in spite of, that the District Attorney not only concealed the fact that it was false from the trial jury but in summation argued that the petitioner was, guilty because: he had exclusive control over the files. These allegations do- not give rise to relief in coram nobis -because the witnesses could have been cross-examined as, to their testimony on the prior trial and there would have been no concealment to the detriment of the defendant because of the previous testimony. However, there is an additional eonelusory allegation that after the trial was over the District Attorney admitted that the petitioner did not have exclusive control of the files. He also claims that these same witnesses testified that the files of the Buffalo Insurance Company were missing and that, this, was false. He also- concludes that after the trial was over and after the Appellate, Division had affirmed the judgment, the District Attorney admitted that the. files were not missing. He makes the further contention that a witness named John Georgeades had concealed the fact that he had taken a. tape recording. He says that the District Attorney knew that it was being concealed, although he produced the tape recording at a later date. The order is affirmed,-without prejudice to the right of the defendant to produce a petition *536factually sufficient and stating the facts and the acts which support his general conclusions; in other words, the names of the members of the District Attorney’s staff who made the admissions; to whom they were made; what was said; and all other matters giving a factual foundation to the conclusions that he has reached. (Appeal from order of Erie County Court denying, without a hearing, motion to vacate a judgment of conviction for grand larceny, in various degrees, forgery in various degrees, and conspiracy, rendered May 26, 1961.) Present—Williams, P. J., Goldman, Henry and Del Vecchio, JJ.